WAIVER AGREEMENT

THIS WAIVER AGREEMENT (the “Agreement”), dated as of February 26, 2010, is
entered into by and among Wizzard Software Corporation, a Colorado corporation
(the “Company”), and the persons identified as “Holders” on the signature pages
hereto (the “Holders”).  Defined terms not otherwise defined herein shall have
the meanings set forth in the Purchase Agreement (as defined below).

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated June 29,
2007 (the “Purchase Agreement”), among the Company, the Holder and the other
investors signatory thereto,  the Company issued the investors thereunder shares
of Series A 7% Convertible Preferred Stock (the “Preferred Stock”) and Common
Stock Purchase Warrants exercisable for shares of Common Stock (the “Warrants”);
and

WHEREAS, the Company has requested that the Holder waive its right to
anti-dilution adjustments pursuant to Section 7(b) of its Series A Preferred
Stock;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

1.

Waiver of Anti-dilution Provision of Series A Preferred Stock.  The Holder
hereby waives the reduction of the exercise price of the Preferred Stock under
Section 7(b) thereof with respect to all issuances and repricings of the
Company’s securities and all other applicable Dilutive Issuances as defined
under such Section 7(b) from the date of issuance of the Preferred Stock through
August 31, 2010, and further waives its right to notice of such Dilutive
Issuances during the same period of time.




2.

Partial Reduction of Conversion Price of Preferred Stock.  The Company hereby
reduces the conversion price of 4,000 shares of Preferred Stock held by the
Holders from $1.00 per share to $0.80 per share, as follows:




No. of Preferred Shares Subject

Holder

to Conversion Price Reduction




Enable Growth Partners LP

3,407

Enable Opportunity Partners LP

   400

  

Pierce Diversified Strategy Master Fund

   193

LLC, Ena




To the extent necessary to comply with the laws of the State of Colorado, the
Company shall promptly file an amendment to the Certificate of Designation of
Preferences, Rights and Limitations of the Preferred Stock to reflect such
partial reduction of the conversion price of the Preferred Stock.




3.

Survival of Terms of Purchase Agreement and Warrant.  Subject to
the modifications provided herein, the Purchase Agreement and the Warrant shall
remain in full force and effect and, except as expressly set forth herein,
this Agreement shall not





--------------------------------------------------------------------------------

be deemed to be a waiver, amendment or modification of any provisions of
the Purchase Agreement or the Warrant or of any right, power or remedy of
the Holder.

4.

Authorization; Enforcement. The Company and the Holder each represent that it
has the requisite corporate power and authority to enter into the Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by the Company and the Holder and the consummation by each of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and the Holder and no further action is
required by either the Company or the Holder or the respective Boards of
Directors or stockholders of either party in connection therewith.  Upon
execution by the Company and the Holder, this Agreement will constitute the
valid and binding obligation of each such party, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

5.

Counterparts.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




“The Company”




WIZZARD SOFTWARE CORPORATION

                                                                                                

 

                                                                                               
/s/ Christopher J. Spencer    

By: Christopher J. Spencer

Its: President









--------------------------------------------------------------------------------







“Holder(s)”







Enable Growth Partners LP


Enable Opportunity Partners LP




Pierce Diversified Strategy Master Fund LLC, Ena







/s/ Mitch Levine

Mitch Levine,  CEO












